Citation Nr: 1757837	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-32 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus and Parkinson's disease with dementia. 

2.  Entitlement to service connection for left knee disability.  

3.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.  

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.    

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to an increased rating in excess of 10 percent for bilateral external otitis.  

7.  Entitlement to an increased rating, currently evaluated as noncompensable, for bilateral hearing loss. 

8.  Entitlement to an increased rating, currently evaluated as noncompensable, for residuals of right ankle sprain (right ankle disability).  

9.  Entitlement to an initial rating in excess of 10 percent for hypertension.   

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 23, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1979, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, October 2012, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of creative organ were denied in the November 2010 rating decision and were appealed to the Board.  These issues were then granted in a January 2015 rating decision.  As these issues have been granted, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

The Veteran requested to appear before a member of the Board for a hearing in his November 2012 substantive appeal.  Per his request, a hearing was scheduled, but he failed to appear.  His hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

The Veteran was denied service connection for left knee replacement.  A review of the record indicates that the Veteran has degenerative joint disease of the left knee.  Thus, the Board has recharacterized the issue on appeal as entitlement to service connection for a left knee disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issue of entitlement to TDIU prior to November 23, 2012 was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the April 2011 notice of disagreement, the Veteran stated that he had to sell his business due to his service-connected bilateral peripheral neuropathy.  As such, TDIU is raised by the record.  Here, the Veteran is in receipt of a schedular 100 percent effective November 23, 2012.  In a January 2015 rating decision, the RO found that his Parkinson's disease and the associated complications are a single disability upon which a total individual unemployability rating can be based and that he has additional service-connected disabilities independently ratable at 60 percent or more from November 23, 2012.  The AOJ granted special monthly compensation under 38 U.S.C.A. § 1114(s) effective November 23, 2012.  Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the issue of entitlement to a TDIU prior to November 23, 2012 is within the jurisdiction of the Board.  

The issue of entitlement to service connection for headaches, to include as secondary to hypertension has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for obstructive sleep apnea and left knee disability and entitlement to higher ratings for hypertension and bilateral hearing loss, as well as entitlement to TDIU prior to November 23, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right ankle is characterized by painful motion, without marked limitation of motion, ankylosis, astragalectomy, and malunion of the os calcis or astragalus.  

2.  The Veteran's bilateral external otitis resulted in no more than symptoms contemplated and appropriately compensated by the assigned 10 percent schedular rating.     

3.  The Veteran has not required regulation of his activities in order to manage his diabetes.  

4.  The Veteran's peripheral neuropathy of the right lower extremity has been characterized as moderately severe to severe, but without marked muscular atrophy.  

5.  The Veteran's peripheral neuropathy of the left lower extremity has been characterized as moderately severe to severe, but without marked muscular atrophy.  



CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for right ankle disability have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5270-5274 (2017).

2.  The criteria for a rating in excess of 10 percent for bilateral external otitis have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87, Diagnostic Code 6210 (2017).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).   

4.  The criteria for a rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  U.S.C. §§ 1155, 5103A (West 2012); 38 C.F.R. § 4.124a, diagnostic code 8620 (2017).    
    
5.  The criteria for a rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  U.S.C. §§ 1155, 5103A (West 2012); 38 C.F.R. § 4.124a, diagnostic code 8620 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Claims 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Right Ankle 

The Veteran is currently assigned a noncompensable rating for his right ankle disability and he contends that his right ankle disability warrants a compensable rating due to painful motion.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Diagnostic Code (DC) 5271 provides that a 10 percent rating is assignable for moderate limited motion of the ankle.  A 20 percent rating is assignable for marked limited motion of the ankle.  38 C.F.R. § 4.71, Diagnostic Code 5251 (2017).  Normal dorsiflexion of the ankle ranges from 0 to 20 degrees.  Normal plantar flexion of the ankle ranges from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017).

The Veteran was afforded a VA examination for his right ankle disability in September 2010.  Although the examiner stated that there was no objective evidence of pain with active motion, the examiner did note tenderness and pain at rest.  Moreover, the Veteran reported to the examiner that he had painful motion, especially when carrying heavy objects.  The Veteran also reported painful motion in his April 2011 notice of disagreement.  Accordingly, a 10 percent rating based on painful motion is warranted for the entirety of the appeal period.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

However, a rating in excess of 10 percent for right ankle disability is not warranted under DC 5271 as the evidence of record does not show that the Veteran has marked limitation of motion of the right ankle.  During the September 2010 VA examination report, he had dorsiflexion to 20 degrees and plantar flexion to 35 degrees, with no loss of range of motion after repetitive use testing.  This represents full range of motion for the dorsiflexion.  Even though he had slightly decreased range of motion of plantar flexion, this does not represent marked range of motion as the Veteran reported to the examiner that he could walk one to three miles and that he is able to stand for approximately 15 to 30 minutes.  See VBA Manual M21-1, III.iv.4.A.4.o (marked limitation of the ankle can be represented by less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion).  Moreover, even though the Veteran reported feelings of instability and that his ankle feels like it gives out and that it is hard for him to support himself, the September 2010 VA examiner did not find that the ankle was instable.    

A higher rating under DC 5270 and 5272 are not warranted as the examiner found that there was no evidence of ankylosis.  A higher rating under diagnostic code 5273 or 5274 is also not warranted as the medical evidence does not show evidence of malunion of the os calcis or astragalus or that the Veteran has had an astragalectomy.  

Accordingly, the preponderance of the evidence is against a finding of a rating in excess of 10 percent for right ankle disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).        
   
Bilateral External Otitis 

The Veteran is currently assigned a 10 percent rating for his bilateral external otitis, which is the maximum schedular rating for this disability.  He contends that he is entitled to a higher rating.  

38 C.F.R. 4.87, DC 6210 provides for a 10 percent rating when there is swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  As noted above, this is the maximum schedular rating for this diagnostic code. 

The medical evidence of record does not show symptoms of external otitis that is beyond those contemplated and considered by the rating schedule.  The medical evidence of record shows that, at times, the Veteran experiences discharge of the ear.  Treatment to remove cerumen has also been required.  Accordingly, the Veteran's symptoms and treatment are adequately considered by the rating schedular.  Additionally, a rating under a different diagnostic code is not appropriate as this condition is listed in the rating schedule.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  

Diabetes Mellitus 

The Veteran contends that he is entitled to an increased rating for his service-connected diabetes mellitus as his symptoms are more severe than currently rated. 

Diabetes mellitus is rated under DC 7913 of 38 C.F.R. § 4.119.  Under DC 7913, a 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Review of the medical evidence reveals that the Veteran does not require a regulation of his activities to manage his diabetes mellitus.  The Veteran states that he is on medication for his diabetes and VA treatment records reveal that the Veteran is instructed to follow a specific diet for his diabetes.  However, the medical evidence does not show that a regulation of activities is required for management of his diabetes mellitus.  The September 2010 VA examination report states that the Veteran has no restriction in ability to perform strenuous activities and has no episodes of hypoglycemia or ketoacidosis.  In fact, the September 2010 VA examination report reveals that the Veteran walks approximately one to three miles on a regular basis.  Accordingly, the preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).        
  
Bilateral Peripheral Neuropathy 

The Veteran contends that his bilateral peripheral neuropathy is more severe than the ratings currently assigned.  Here, the Veteran is currently assigned a 20 percent rating for peripheral neuropathy of the right lower extremity and a 20 percent rating for peripheral neuropathy of the left lower extremity.  
  
Diagnostic Code 8620 of 38 C.F.R. § 4.124a provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis with marked muscular atrophy is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve with foot dangles and drops and no active movement possible of muscles below the knee is rated as 80 percent disabling.   

The medical evidence has described the peripheral neuropathy of the lower extremities as moderately severe to severe.  See September 2010 VA examination report and August 2011 private treatment record.  In light of this medical evidence, a 40 percent rating for each extremity is warranted.  

However, there is no medical diagnosis of marked muscular atrophy of the right or left lower extremity.  In fact, a June 2008 VA treatment record states that there is no muscle wasting of the extremities.  

The Veteran contends that his symptoms include decreased leg strength and numbness of the legs.  He also contends that he has trouble with his balance.  The decreased leg strength and numbness are adequately considered by the 40 percent rating as these are symptoms of incomplete paralysis.  He is also separately service-connected for balance impairment.  Thus, these symptoms do not rise to the level required for muscular atrophy.  Accordingly, the preponderance of the evidence is against a rating in excess of 40 percent.  


ORDER

Effective September 15, 2009, a 10 percent rating, but no higher, for right ankle disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

A rating in excess of 10 percent for bilateral external otitis is denied.   

A rating in excess of 20 percent for diabetes mellitus is denied. 

Effective June 23, 2008, a 40 percent rating, but no higher, for peripheral neuropathy of the right lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Effective June 23, 2008, a 40 percent rating, but no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran contends that his sleep problems began during service in approximately 1962 or 1963.  Alternatively, he contends that his obstructive sleep apnea is caused or aggravated by his diabetes mellitus or Parkinson's disease.  The Veteran was afforded a VA examination in September 2010.  The examiner opined that the obstructive sleep apnea was less likely than not aggravated by his service-connected diabetes as medical literature does not show that sleep apnea is permanently aggravated by diabetes mellitus.  However, the examiner did not opine as to whether obstructive sleep apnea had its onset in service, or is otherwise related to service.  Moreover, since the September 2010 VA examination, the Veteran has been granted service connection for Parkinson's disease and associated complications.  As such, an addendum opinion is required.  

The Veteran contends that he injured his left knee while playing sports during service in approximately 1963.  He also appears to assert that repeated movements of jumping off vehicles impacted his left knee.  The left knee was mentioned in a September 1961 service treatment record.  The Veteran also had an x-ray of the left knee in July 1974.  He has a current diagnosis of degenerative joint disease of the left knee.  A remand is required as the Veteran has not been afforded a VA examination to determine the nature, onset, and etiology of his left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was last afforded a VA examination for his bilateral hearing loss in September 2010.  In April 2011, he indicated that his hearing condition has worsened.  As such, a remand is required to afford him a contemporaneous VA examination to assess the current nature, extent and, severity of his hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

VA treatment records provide an indication that the Veteran's hypertension may have worsened since his September 2010 VA examination, which was conducted more than seven years ago.  See October 2014 and December 2014 VA treatment records.  As such, a contemporaneous VA examination is required to assess the current nature, extent, and severity of the hypertension.  See id.     

As discussed above, the issue of entitlement to TDIU prior to November 23, 2012 has been raised by the record.  In April 2011, the Veteran indicated that he was trying to sell his business due to his service-connected neuropathy condition.  Upon remand, the Veteran should submit information regarding his employment and income history.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since September 2016.  

2.  Afford the Veteran an additional opportunity to submit or identify outstanding private treatment records, to include any outstanding records regarding treatment for his left knee disability.    

3.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  

4.  Invite the Veteran to submit any evidence from himself and/or from other individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amounts of hours worked per week.  

5.  Obtain an addendum medical opinion from an appropriate medical provider to determine the nature, onset, and etiology of the obstructive sleep apnea. 
The evaluator is asked to address the following questions: 

i) Whether it is at least as likely as not that the obstructive sleep apnea had its onset in service, or is otherwise related to service.  

The evaluator should consider that the Veteran contends that he had sleep problems beginning during service in approximately 1962 or 1963, which included listening for voices and noises.  

The evaluator should also consider a March 2001 VA examination report for another disability where the Veteran reports snoring problems for several years.  

ii) Whether it is at least as likely as not that the obstructive sleep apnea is caused by his service-connected diabetes mellitus and associated service-connected complications (bilateral peripheral neuropathy and hypertension) or his service-connected Parkinson's disease and associated service-connected complications (balance impairment, bilateral upper extremity bradykinesia and tremor, stooped posture, speech impairment, and erectile dysfunction, face masking, and chewing and swallowing impairment).  

The evaluator should review the Veteran's VA records from 2001 which show evaluation for a sleep study. 

iii) Whether it is at least as likely as not that the obstructive sleep apnea is aggravated by his service-connected diabetes mellitus and associated service-connected complications (bilateral peripheral neuropathy and hypertension) or his service-connected Parkinson's disease and associated service-connected complications (balance impairment, bilateral upper extremity bradykinesia and tremor, stooped posture, speech impairment, and erectile dysfunction, face masking, and chewing and swallowing impairment).  

6.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his left knee disability. 

The examiner is asked to opine as to whether the Veteran's left knee disability had its onset in service or is otherwise related to service. 

The examiner should consider a September 1961 service treatment record which notes the left knee and a July 1974 x-ray report of the left knee.  

The examiner should also consider the Veteran's lay statements which state that he injured his left knee while playing sports during service in approximately 1963.  The Veteran also appears to assert that repeated movements of jumping off vehicles impacted his left knee.    
7.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected hearing loss.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  

8.  Schedule the Veteran for an examination to evaluate the current severity of his service-connected hypertension. 

The examiner should indicate if the Veteran has a) diastolic pressure predominantly 110 or more; or systolic pressure predominantly 2000 or more; b) diastolic pressure predominantly 120 or more; or c) diastolic pressure predominantly 130 or more.  

The examiner should review and consider the October 2014 and December 2014 VA treatment records which provide an indication that the Veteran's blood pressure was increasing.     

9.  Then readjudicate the claims, to include adjudication of entitlement to TDIU prior to November 23, 2012.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


